Citation Nr: 9914574	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-02 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
depressive reaction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to July 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 1995, the RO denied the claim of entitlement to a 
rating in excess of 50 percent for depressive reaction.  The 
RO also denied the claim of entitlement to service connection 
for residuals of burns to the right arm and axilla secondary 
to the service-connected depressive reaction disability.  By 
decision dated in September 1997, the Board denied the claim 
of entitlement to service connection for residuals of burns 
to the right arm and axilla secondary to the service-
connected depressive reaction disability.  

The issue on appeal was originally before the Board in 
September 1997 at which time it was remanded in order to 
obtain VA examination of the veteran.  

In December 1998 the RO affirmed the denial of entitlement to 
an evaluation in excess of 50 percent for depressive 
reaction.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

In September 1997, the Board remanded the issue on appeal in 
order to obtain a VA psychiatric examination.  The examiner 
was requested, in pertinent part, to comment on the extent to 
which the service-connected depressive reaction affected the 
veteran's occupational and social functioning.  The Board 
further directed that a multi-axial assessment of the 
depressive reaction should be conducted.  A thorough 
discussion of Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment of Functioning (GAF) 
score) including an explanation of the numeric code assigned 
for the GAF was to be made.  

The Board notes that the examiner who conducted the September 
1998 VA mental disorders examination did not comment on the 
extent to which the service-connected mental disability 
affected occupational and social functioning.  The examiner 
also did not include a multi-axial assessment of the mental 
disability.  No Axis IV diagnosis was included.  A GAF of 55 
was supplied but an explanation of the numeric code for the 
GAF was not provided.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
issue on appeal must be remanded a second time in order to 
ensure that the Board's remand directives are complied with.  

It was stated on the September 1998 VA examination report 
that the veteran had been receiving treatment for his mental 
disability at a Jackson VA psychiatry ward.  The most recent 
VA outpatient treatment records associated with the claims 
file are pharmacy records dated in April 1996.  As the Board 
has determined that the issue on appeal must be remanded for 
additional development, the Board finds an attempt must be 
made to locate and associate with the claims files copies of 
any recent outpatient treatment records.  



Accordingly, this case is REMANDED for further development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claim for a rating 
in excess of 50 percent for depressive 
reaction.  After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible copies 
of the veteran's complete treatment reports 
from all sources identified whose records 
have not previously been secured.  Regardless 
of the response from the veteran, the RO 
should obtain all outstanding VA treatment 
records.  

2.  The claims file and separate copies 
of this remand and the Board's September 
1997 remand should be provided to the 
examiner who conducted the September 1998 
VA mental disorders examination of the 
veteran to respond to the Board's 
directives as to the effect of depressive 
reaction on the veteran's occupational 
and social functioning, multi-axial 
assessment of depressive reaction, 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and explanation of Axis V (Global 
Assessment of Functioning (GAF) score), 
if available.  If the examiner cannot 
respond to the above requests without 
another examination, the RO should 
schedule another examination of the 
veteran by that examiner.  If that 
examiner is not available, the RO should 
refer this examination request to another 
psychiatrist.  The purpose of the 
examination is to determine the nature 
and severity of the service-connected 
depressive reaction.  

Any necessary tests and studies, 
including appropriate psychological 
studies (if determined to be necessary by 
the psychiatrist), should be conducted in 
order to identify and describe the 
symptomatology attributable to depressive 
reaction.  The report of examination 
should contain a detailed account of all 
manifestations of the disability(ies) 
found to be present.  If there are found 
to be a psychiatric disorder(s) other 
than depressive reaction, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner must also 
comment on the extent to which depressive 
reaction affects occupational and social 
functioning.  A multi-axial assessment 
must be conducted, and a thorough 
discussion of Axis IV (psychosocial and 
environmental problems) and Axis V 
(Global Assessment of Functioning (GAF) 
score), with an explanation of the 
numeric code assigned, is to be included.  
If the historical diagnosis of depressive 
reaction is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  Any opinions 
expressed must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for depressive 
reaction with application of both the old 
and new criteria for rating psychiatric 
disorders, utilizing the criteria more 
favorable to the veteran.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case. A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the question at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


